Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 19, 2020  has been entered. 
Claims 1, 8, 12, 15 and  18-22 are currently pending. Claims 1, 8, 12 have been amended, claims 18-22 have been added and claims 4, 7, have been canceled by  Applicants’ amendment filed on October 19, 2020 . 
Applicant’s election of Group I, e.g., claims 1-8 and 15 (claims 2-7 now canceled), drawn to a method of  inducing differentiation of a cancer stem cell in the response filed on May 22, 2018, was previously acknowledged.  
Additionally, Applicants’ election of the following species is acknowledged: 
a.    Breast cancer, as recited in claim 3 (claim 3 now canceled).
b.   An anti-CD47 antibody, as the agent that alters CD47 signaling, as recited in claim 5 (claim 5 now canceled), and specifically antibody B6H12, as recited in claim 6 (claim 6 now canceled).

Claims 9-15 and 17 (claims 9-11, 13-14 and 17 now canceled) were previously withdrawn from further consideration by the Examiner, pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions, there being no allowable generic or linking claim. Claims 12 and 15 remain withdrawn from consideration.

Therefore, claims 1, 8, 12, 15 and  18-22 are currently pending to with the following grounds of rejection are applicable. 
	Applicant’s representative was contacted on February 22, 2021 to amend claims 1 and 19 and  to cancel claims 15, 20 and 22. Authorization for the examiner’s amendment was given by Susan Graf on February 23, 2021.
Withdrawn claim 12 has been rejoined and amended. Claim 12 has been examined and meets all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

Proposed examiner’ amendment  
Claims 15, 20 and 22 have been canceled. Claims 1 and 19 have been amended. 
Claim 12 have been rejoined and claims 23 and 24 have been newly added. 

Claims 1 and 19 have been rewritten as follows:
Claim 1. A method for inducing differentiation of a cancer stem cell (CSC) that expresses CD47, comprising:
contacting a breast cancer stem cell, a lung cancer stem cell, a prostate cancer stem cell, or a melanoma stem cell with an anti-CD47 monoclonal antibody B6H12, a humanized antibody B6H12, or a peptide consisting of the amino acid sequence of SEQ ID NO: 1 for at least 3 days,
wherein the contacting comprises administering the anti-CD47 monoclonal antibody B6H12, humanized antibody B6H12, or peptide consisting of the amino acid sequence of SEO ID NO: 1, to a subject with breast cancer, lung cancer, prostate cancer, or melanoma; and inducing macrophage SIRPα-independent terminal differentiation of CSCs, thereby producing differentiated CSCs.

Claim 19. A method for inducing differentiation of a cancer stem cell (CSC) that expresses CD47, comprising:
 contacting a CSC in vitro with an anti-CD47 monoclonal antibody B6H12, a humanized antibody B6H12, a peptide consisting of the amino acid sequence of SEQ ID NO: 1 for at least 3 


Claims 23-24 have been added as follows:
New Claim 23. A method for inducing differentiation of a cancer stem cell (CSC) that expresses CD47, comprising: 
  	contacting a breast cancer stem cell, a lung cancer stem cell, a prostate cancer stem cell, or a melanoma stem cell with a CD47-targeted CRISPR construct, wherein the contacting comprises administering the CD47-targeted CRISPR construct to a subject with breast cancer, lung cancer, prostate cancer, or melanoma; wherein the CD47-targeted CRISPR construct is targeted using SEQ ID NO: 2 as a targeting sequence; and inducing macrophage SIRPα-independent terminal differentiation of CSCs, thereby producing differentiated CSCs.

New claim 24. A method for inducing differentiation of a cancer stem cell (CSC) that expresses CD47, comprising: 
  	contacting a CSC in vitro with a CD47-targeted CRISPR construct; wherein the CD47-targeted CRISPR construct is targeted using SEQ ID NO: 2 as a targeting sequence; and inducing SIRPα-independent terminal differentiation of CSCs, thereby producing differentiated CSCs.
Reasons for allowance
All claims are free of the prior art of record because, the totality of the prior art does not provide a substantial evidence to teach, suggest, or provide one of ordinary skill in the art a motivation to practice the claimed invention as currently claimed. The prior art of record does not teach or suggest methods for inducing differentiation of a cancer stem cell
(CSC) that expresses CD47, comprising: contacting a breast cancer stem cell, a lung cancer stem cell, a prostate cancer stem cell, or a melanoma stem cell with an anti-CD47 monoclonal antibody B6H12, a humanized antibody B6H12, or a peptide consisting of the amino acid sequence of SEQ ID NO: 1 for at least 3 days or contacting a breast cancer stem cell, a lung cancer stem cell, a prostate cancer stem cell, or a melanoma stem cell with a CD47-targeted CRISPR construct wherein the CD47-targeted CRISPR construct is targeted using SEQ ID NO: 2 as a targeting sequence. 
The applicant is on record as stating that prior art attempts by Willingham et al. (PNAS 109:6662-6667, 2012) of blocking CD4 7 signaling on colorectal cancer stem cells (CSCs) was  macrophage-mediated phagocytosis. In contrast, SIRPα-independent terminal differentiation of CSCs occurs over a longer period of time, such as at least 3 days, (See paragraph [12 of the Roberts Decl.) which results in irreversible ("terminal") differentiation of the CSCs.


Withdrawn Rejections in response to Applicants’ arguments or amendments
Claim Rejections - 35 USC § 103
In view of Applicants’ amendment of claims 1 and 19 and  cancelation of  claims 15 and 22, the rejection of claims 1, 4, 7 and 8 under 35 U.S.C. 103(a) as being unpatentable over Willingham et al., (2012, PNAS; pp. 6662–6667, of record IDS filed on 4/6/2017; hereinafter “Willingham”) and Naujokat et al., (April 2014; Immunotherapy, Pages 291-308) as evidenced by Dalerba P, et al. (2007;  9 Proc Natl Acad Sci USA 104:10158–10163; hereinafter “Dalerba”), and further in view of Masternak et al., (US Pub 2014/0303354), as evidenced by GeneChip™ Human Genome U133 Plus 2.0 Array; Thermo Fisher Scientific; pp. 1-4) has been withdrawn.
Claim Rejections - 35 USC § 112 –first paragraph
In view of Applicants’ amendment of claims 1 and 19 and  cancelation of  claims 15 and 22, the rejection of claims 1, 4, 7 and 8 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.
Conclusion

Claim 1, 8, 12, 18-19, 21 and 23-24 are allowable. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria G Leavitt whose telephone number is (571)272-1085.  The examiner can normally be reached on 8:30 am -5:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 5712728507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA G LEAVITT/Primary Examiner, Art Unit 1633